21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 1 of
                                        45


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       EL PASO DIVISION

   IN RE:                                             §
                                                      §
   THE GATEWAY VENTURES LLC,                          §                  Case No. 21-30071
                                                      §
   Debtor.                                            §
                                                      §

          NOTICE OF PROPOSED ASSUMPTION OF EXECUTORY CONTRACTS
          AND/OR LEASES UNDER PLAN SCHEDULING ORDER (RE: DOCKET NO.
          123)

          Pursuant to the Order Granting Motion of Debtor to (I) Conditionally Approve Disclosure
  Statement In Support of Plan of Reorganization of The Gateway Ventures LLC Dated July 14, 2021 (II)
  Establish Plan Related Deadlines, and (III) Set Combined Disclosure Statement and Confirmation
  Hearing, and Notice of Deadlines and Hearing to Consider Disclosure Statement and Chapter 11 Plan,
  and Addressing Related Dates and Deadlines (Re: Docket Nos. 101, 102, 103) (Docket No. 123) (the
  “Plan Scheduling Order”), regarding the proposed Disclosure Statement in Support of Plan of
  Reorganization of The Gateway Ventures LLC Dated July 14, 2021 (Docket No. 102) and the proposed
  Plan of Reorganization of The Gateway Ventures LLC Dated July 14, 2021 (Docket No. 101), The
  Gateway Ventures, LLC (“TGV” or the “Debtor”), Debtor and Debtor in Possession, provides notice of
  the executory contracts and/or leases that TGV proposes to assume in connection with the Plan.

      1. Retail Lease Agreement between TGV and Spectrum Gulf Coast LLC (Exhibit TGV306,
          attached), as amended or to be amended (Exhibit TGV307, attached.

         Debtor reserves the right to modify, amend, and/or supplement this list prior to the Confirmation
  Hearing (as defined in the Plan Scheduling Order).


  Dated: August 17, 2021                     Respectfully submitted:

                                             WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                             By:       /s/ Jeff Carruth
                                                   JEFF CARRUTH (TX SBN:. 24001846)
                                                   3030 Matlock Rd., Suite 201
                                                   Arlington, Texas 76105
                                                   Telephone: (713) 341-1158
                                                   Fax: (866) 666-5322
                                                   E-mail: jcarruth@wkpz.com

                                             ATTORNEYS FOR
                                             THE GATEWAY VENTURES LLC,
                                             DEBTOR AND DEBTOR IN POSSESSION


  NOTICE OF PROPOSED ASSUMPTION OF EXECUTORY CONTRACTS AND/OR LEASES UNDER PLAN
  SCHEDULING ORDER (RE: DOCKET NO. 123) — Page 1                      2011808.DOCX[1]
21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 2 of
                                        45


                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing was served on
  August 17, 2021 (1) by electronic notice to all ECF users who have appeared in this case to date (2) by
  regular mail to all parties appearing in the attached address list (i.e. mailing matrix) obtained from the
  Court’s PACER facility, as set forth in the attached lists. COPIES SERVED BY MAIL DID NOT
  INCLUDE THE EXHIBITS. EXHIBITS MAY BE OBTAINED BY CONTACTING THE
  UNDERSIGNED.

                                                        /s/ Jeff Carruth
                                                  JEFF CARRUTH




  NOTICE OF PROPOSED ASSUMPTION OF EXECUTORY CONTRACTS AND/OR LEASES UNDER PLAN
  SCHEDULING ORDER (RE: DOCKET NO. 123) — Page 2                      2011808.DOCX[1]
21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 3 of
                                        45


  21-30071-hcm Notice will be electronically mailed to:

  Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
  jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

  Harrel L. Davis, III on behalf of Creditor Saleem Makani
  hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

  James Michael Feuille on behalf of Creditor Deepesh Shrestha
  jfeu@scotthulse.com, tmar@scotthulse.com

  Ryan Little on behalf of Interested Party Union Gateway, LLC
  little@mgmsg.com, tsilva@mgmsg.com

  Michael R. Nevarez on behalf of Creditor Saleem Makani
  MNevarez@LawOfficesMRN.com, MRN4Bankruptcy@gmail.com

  Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
  pine@mgmsg.com, clyde.pine@gmail.com

  James W Rose, Jr on behalf of U.S. Trustee United States Trustee - EP12
  james.rose@usdoj.gov, brian.r.henault@usdoj.gov;carey.a.tompkins@usdoj.gov;Roxana.peterson@usdoj.gov

  Donald P. Stecker on behalf of Creditor City Of El Paso
  don.stecker@lgbs.com

  United States Trustee - EP12
  USTPRegion07.SN.ECF@usdoj.gov

  Eric Charles Wood on behalf of Creditor Saleem Makani
  eric@brownfoxlaw.com, tracy@brownfoxlaw.com

  dip@legalist.com




  Page 1                                                                                        2011808.DOCX[2]
21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 4 of
                                        45




  Page 1                                                               2011808.DOCX[3]
21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 5 of
                                        45




  Page 2                                                               2011808.DOCX[3]
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 1 of 37




                                                   EXHIBIT TGV306
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 2 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 3 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 4 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 5 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 6 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 7 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 8 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 9 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 10 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 11 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 12 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 13 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 14 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 15 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 16 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 17 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 18 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 19 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 20 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 21 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 22 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 23 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 24 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 25 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 26 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 27 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 28 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 29 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 30 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 31 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 32 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 33 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 34 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 35 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 36 of 37
21-30071-hcm Claim#7 Filed 05/19/21 Attachment 1 Page 37 of 37
21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 43
                                      of 45



                                       LEASE AMENDMENT                EXHIBIT TGV307
        THIS LEASE AMENDMENT (“Amendment”) is executed this _____ day of __________,
  2021, by and between THE GATEWAY VENTURES LLC, a Texas limited liability company
  (collectively the “Landlord”), and SPECTRUM GULF COAST LLC, a Delaware limited liability (the
  “Tenant”).

                                             WITNESSETH

       WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated August
  13, 2020, together with all amendments and modifications thereto (collectively, the “Lease”),
  covering certain premises more particularly described in the Lease; and

       WHEREAS, the Landlord is Debtor and Debtor in Possession in a Chapter 11 bankruptcy
  case styled and captioned as Case No. 21-30071, In re Gateway Ventures LLC, pending in the
  United States Bankruptcy Court for the Western District of Texas (the “Bankruptcy Case”); and

       WHEREAS, Landlord seeks to modify (as provided herein) and thereby assume the Lease
  through the Chapter 11 plan of reorganization currently presented in the Bankruptcy Case; and

         NOW, THEREFORE, in consideration of the mutual covenants and agreements
  contained herein, and for other good and valuable consideration, the receipt and sufficiency of
  which is hereby acknowledged, Landlord and Tenant covenant and agree as follows:

                                             AGREEMENT

       1.    Assumption of the Lease. Tenant hereby consents to the assumption of the Lease in
             the Bankruptcy Case under 11 U.S.C. §365 and/or otherwise through the proposed
             Chapter 11 plan, with the Leases being amended as set forth herein. No cure or
             modification of the Lease, other than through this instant Amendment, is required for
             assumption of the Lease.

       2.    Withdrawal of Proof of Claim No. 7. Promptly following the effective date of the
             confirmed Chapter 11 plan of Landlord in the Bankruptcy Case, Tenant shall
             withdraw the proof of claim of Tenant filed in the Bankruptcy Case (Claim No. 7).

       3.    Landlord’s Work. The three dates listed under items (i), (ii), and (iii) under Section
             3.1(c) of the Lease are modified to the following dates.

             (i) [permits]                               October 1, 2021

             (ii) [grading and site work]                November 1, 2021

             (iii) [construction of shell]               January 1, 2021




  LEASE AMENDMENT — Page 1                                                             2011811.DOCX[1]
21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 44
                                      of 45



       4.    Delivery of Possession. The Expected Deliver Date of Section 3.2 of the Lease of the
             is hereby modified to February 1, 2022.

       5.    No Further Modification. Except as set forth in this Amendment, all of the terms and
             provisions of the Lease shall remain unmodified and in full force and effect. In the
             event of a conflict between the terms of the Lease and the terms of this Amendment,
             the terms of this Amendment will govern. Effective as of the date hereof, all
             references to the “Lease” shall refer to the Lease as amended by this Amendment.
             Both Landlord and Tenant each represent and warrant to the other that both of them
             and each individual signing on behalf of Landlord and Tenant are authorized and
             empowered to enter into this Amendment.

       6.    No Joinder. Landlord represents and warrants to Tenant that (i) Landlord holds a fee
             simple title to the Premises, and (ii) no joinder or approval of another person or entity
             is required with respect to Landlord’s right and authority to enter into and execute this
             Amendment.

       7.    Counterparts. This Amendment may be executed in counterparts, each of which will
             be deemed an original, but all of which, when taken together, will constitute one and
             the same instrument. The counterparts of this Amendment may be executed by
             physically signed documents exchanged via email attachments in .pdf or equivalent
             format, and such executed counterparts shall have the same force and effect as an
             originally executed counterpart.


         IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
  day and year first above written.


                                   {continued on following page}




  LEASE AMENDMENT — Page 2                                                                2011811.DOCX[1]
21-30071-hcm Doc#146 Filed 08/17/21 Entered 08/17/21 21:17:38 Main Document Pg 45
                                      of 45



  Landlord:                              THE GATEWAY VENTURES LLC,
                                         a Texas limited liability company

                                         By:      PDG Prestige, Inc.
                                                  Manager

                                         By:
                                         Name: Michael Dixson
                                         Title:


  Tenant:                                SPECTRUM GULF COAST LLC,
                                         a Delaware limited liability company

                                         By:
                                         Name:
                                         Title:




  LEASE AMENDMENT — Page 3                                                   2011811.DOCX[1]
